Citation Nr: 0121190	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  96-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spondylosis, 
residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from March 1955 to March 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for cervical 
spondylosis, residuals of a neck injury.

In connection with his appeal the veteran testified at RO 
hearings in October 1994 and August 1996.  Transcripts of the 
hearings are associated with the claims file. 


FINDING OF FACT

Cervical spondylosis, residuals of a neck injury, is related 
to service.


CONCLUSION OF LAW

Cervical spondylosis, residuals of a neck injury, was 
incurred in service.  38 U.S.C.A. § 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 

In this case, the veteran was provided with a statement of 
the case in April 1996 and supplemental statements of the 
case in August 1996 and April 2001 all of which informed him 
of the evidence necessary to substantiate his claim and 
provided him with an opportunity to submit additional 
evidence.  The veteran was provided VA examinations and his 
private medical records were considered in ascertaining his 
entitlement to his claim.  

The veteran has not made VA aware of the existence of any 
additional documentation that would be helpful to his claim.  
Thus, the Board finds that VA's duty to provide him with 
notice and assist him with the development of his claim has 
been satisfied, and that the instant claim is ready for 
appellate adjudication. Given that the changes articulated in 
the new legislation are less stringent than the function 
served by requiring a claimant to establish a well grounded 
claim, the Board determines that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual Background

The veteran's service medical records indicate that the 
veteran was treated for a possible skull fracture in 
September 1956.  X-rays of the skull taken in September 1956 
were negative.  No other treatment for this injury is noted 
in the veteran's service medical records.  A neurological 
examination at discharge was normal.  The spine and 
musculoskeletal system were normal.    

In March 1970, the veteran filed an original claim of service 
connection for residuals of a head injury and prostate 
trouble.  The veteran reported for a VA examination in June 
1970.  He informed the examiner that he had been hit on the 
back of his head during service.  Examination showed the neck 
was within normal limits and no diagnosis of a cervical spine 
condition was entered. 

In a medical report dated in January 1994, the examiner's 
impression of the veteran's cervical spine was that it had 
advanced cervical spondylosis.  In a medical statement dated 
in February 1994, the veteran's private physician, Dr. 
McEachern, stated that the veteran had symptoms of spinal 
cord stenosis and that a magnetic resonance image (MRI) study 
of his cervical spine was needed to provide further data.  He 
also noted that the veteran had an injury while in service 
which could have contributed to the problem.

During his personal hearing in October 1994, the veteran 
testified that in September 1956 he was hit across the back 
of the neck, at the base of the skull, with an iron club 
wielded by a patient trying to escape from a psychiatric 
ward.  He reported that a doctor put a patch over the bloody 
wound and sent him back to the ward. 

In June 1995, the veteran sought service connection for 
residuals of the neck injury sustained in September 1956.  In 
support of his claim, the veteran submitted the results of an 
MRI performed in May 1995 that revealed findings compatible 
with severe hypertrophic degenerative cervical spondylosis.  
The veteran also submitted a medical statement dated in June 
1995, in which the veteran's private chiropractor, Dr. 
Walker, stated that he treated the veteran in May 1995 for 
neck pain radiating down the veteran's right arm.  Upon 
examination, Dr. Walker found cervical compression, Soto 
hall, Adsons, and a moderate decrease of all cervical ranges 
of motion.  A neurological examination was within normal 
limits.  X-ray of the cervical spine revealed severe 
degenerative changes including degenerated disc at the C3, 
C4, C5, C6, C7 areas, while the areas of C1, C2, T1, and T2 
were normal.  An MRI of the cervical spine revealed severe 
hypertrophic degenerative cervical spondylosis, with mild 
impression on the cord at C4, C5, and C6.  The chiropractor 
stated that he strongly believed that the veteran's condition 
was caused from the blow in the neck because there was no 
history of any insult to the neck other than the one in 
service.  He opined that when a few segments of the spine 
were moderately degenerated and the others were not, it was 
indicative of a post traumatic insult causing premature 
degenerative changes.

In a rating decision dated in August 1995, the RO denied 
service connection for residuals of a neck injury.  In 
September 1995, the veteran requested that his claim be 
reopened.  He submitted a medical statement from Dr. Walker 
dated in September 1995 in which the physician explained that 
his diagnosis and prognosis in May 1995 were based upon the 
veteran's history, past medical records, and his examination 
of the veteran.  He further stated:  "When the head takes a 
moderate blow, the neck, which is the supporting structure, 
is injured due to facet imbrication and over stretching and 
tearing soft tissue including supportive ligaments and 
tendons which usually results in premature degenerative 
changes."  In a rating decision dated in February 1996, the 
RO denied the veteran's request for service connection for 
cervical spondylosis, residuals of a neck injury.  In March 
1996, the veteran filed a notice of disagreement and 
perfected his appeal to the Board in April 1996.    

The veteran testified at a personal hearing in August 1996.  
He stated that after he sustained the injury in September 
1956, his neck was swollen.  He reported that he sought 
treatment for neck problems in either 1960 or 1961 and was 
treated by his private physician, Dr. Sadler.  The veteran 
stated that Dr. Sadler was deceased and he was unable to 
secure his medical records.  The veteran reported that he 
currently had constant neck pain and had difficulty moving 
his neck.  

The veteran presented for a VA medical examination in April 
1997.  He indicated pain on all motions of the cervical spine 
during range of motion examination, but the examiner noted 
there was no gross postural abnormality or fixed deformity.  
There was no evidence of muscle spasm and no muscular 
atrophy.  Range of motion of the cervical spine was as 
follows:  forward flexion to 20 degrees, backward extension 
to 20 degrees, lateral flexion to the right and to the left 
25 degrees, rotation to the right and to the left 25 degrees.  
An X-ray of the cervical spine showed hypertrophic 
degenerative changes and narrowing of the disk spaces at all 
levels.  Diagnoses were spondylosis of the cervical spine and 
hypertrophic degenerative changes or disease of the cervical, 
thoracic, and lumbar spine.  In the remarks section, the 
examiner noted that the veteran reported only one traumatic 
injury to the neck area and no other trauma to any other part 
of the spine.  The examiner concluded:  "The likelihood of 
causing the cervical disk disease could very well be due to 
that trauma, but that probability is most likely not by the 
fact that he also had degenerative changes on his thoracic 
and lumbar spine where he never sustained any injury or 
trauma." 

In August 1997, the veteran submitted a copy of the April 
1997 VA examination report in which the examiner's conclusion 
was different and was as follows:  "The likelihood of 
causing the cervical disk disease could very well be due to 
that trauma, but that probability is lessened by the fact 
that he also has degenerative changes on his thoracic and 
lumbar spine where he never sustained any injury or trauma."  

In March 2001, the RO contacted the VA Medical Center (VAMC) 
in Big Spring, Texas regarding the examiner's conclusions in 
the remarks section of the April 1997 VA examination report.  
The examination report on file contained the "most likely 
not" language, not the "lessened by the fact" language 
submitted by the veteran.  The RO determined that the 
veteran's file was located at Abilene, Texas VA Outpatient 
Clinic and requested a copy of the official examination 
report.  That report shows a handwritten annotation of "most 
likely not" in the remarks section.  The RO determined that 
the printed copy of the examination report in the file 
matched the hand annotated copy and was the official copy.  
The RO concluded that the veteran had been given a copy of 
the examination report before the final release by the VAMC.  
In a statement dated in June 2001, the veteran's 
representative contended that the RO misquoted the examiner's 
conclusions of the April 1997 examination.     

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for arthritis may be granted if manifest 
to a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  38 
C.F.R. §§ 3.303(b), 3.309.  When a disease was not initially 
manifested during service the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service. See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Analysis

The veteran asserts he has cervical spondylosis as a result 
of a neck injury sustained in service.  The veteran has 
testified that this condition had its genesis as a result of 
an incident in September 1956 during which he was struck on 
the back of the neck with an iron bar.  Service medical 
records show that the veteran was treated for a possible 
skull fracture in September 1956. 

In support of his claim, the veteran submitted the results of 
an MRI performed in May 1995 that revealed findings 
compatible with severe hypertrophic degenerative cervical 
spondylosis.  The veteran also submitted a medical statement 
dated in June 1995 from Dr. Walker, who stated that he 
strongly believed that the veteran's condition was caused 
from the blow in the neck because there was no history of any 
insult to the neck other than the one in service.  He opined 
that when a few segments of the spine were moderately 
degenerated and the others were not, it was indicative of a 
post traumatic insult causing premature degenerative changes.  
In a medical statement dated in September 1995, Dr. Walker 
further stated that his diagnosis and prognosis in May 1995 
was based upon the veteran's history, past medical records, 
and his examination of the veteran. 

The results of a VA medical examination in April 1997 showed 
no gross postural abnormality or fixed deformity, no evidence 
of muscle spasm, and no muscular atrophy.  According to the 
official copy of the examiner's report, the examiner noted 
that the veteran reported only one traumatic injury to the 
neck area and no other trauma to any other part of the spine.  
He concluded that "the likelihood of causing the cervical 
disk disease could very well be due to that trauma, but that 
probability is most likely not by the fact that he also had 
degenerative changes on his thoracic and lumbar spine where 
he never sustained any injury or trauma."  As explained 
supra, the veteran and his representative insist that the 
examiner's conclusion was that the probability was 
"lessened" rather than "most likely not." 

In this case, the veteran's service medical records show an 
injury to the skull in service.  The veteran has presented 
competent medical evidence of a claimed disability.  A 
competent professional, Dr. Walker, has related a diagnosis 
of cervical spondylosis to his period of service.  However, 
the April 1997 VA examiner reached the opposite conclusion.     

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In this case, the Board finds Dr. Walker's opinion more 
probative than that of the April 1997 VA examiner.  In his 
May 1995 medical statement, Dr. Walker stated that he 
"strongly believed" that the veteran's condition was caused 
from the blow in the neck because there was no history of any 
insult to the neck other than the one in service.  The VA 
examiner's conclusion, on the other hand, is comparatively 
less definite.  He stated that the veteran's cervical disk 
disease could very well be due to the in-service trauma, but 
in the same sentence finds that this was "most likely not" 
the case. 

The weight afforded to Dr. Walker's medical opinion is also 
warranted because he substantiated his medical opinion with 
medical principles.  In his May 1995 medical statement he 
stated that when a few segments of the spine were moderately 
degenerated and the others were not, it was indicative of a 
post traumatic insult causing premature degenerative changes.  
In his September 1995 medical statement, he explained that 
when the head takes a moderate blow, the neck which is the 
supporting structure, is injured due to facet imbrication and 
over stretching and tearing soft tissue including supportive 
ligaments and tendons which usually results in premature 
degenerative changes.  The report of the April 1997 VA 
examiner lacks such a substantive medical analysis.  The 
Board further notes that Dr. Walker did not reach his 
conclusions by relying solely on the medical history provided 
by the veteran.  In his September 1995 medical statement, Dr. 
Walker clearly stated that his diagnosis and prognosis in May 
1995 were based upon the veteran's history, past medical 
records, and his examination of the veteran. 

Accordingly, resolving all doubt in favor of the veteran, 
service connection for cervical spondylosis, residuals of a 
neck injury, is granted.


ORDER

Entitlement to service connection for cervical spondylosis, 
residuals of a neck injury, is granted. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

